

 S2583 ENR: Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2583IN THE SENATE OF THE UNITED STATESAN ACTTo promote the non-exclusive use of electronic labeling for devices licensed by the Federal
			 Communications Commission.1.Short titleThis Act may be cited as the
		  Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014 or the E–LABEL Act.2.FindingsCongress finds the following:(1)The Federal Communications Commission (referred to in this section as the Commission) first standardized physical labels for licensed products such as computers,
			 phones, and other electronic devices in 1973, and the Commission has
			 continually
			 refined physical label requirements over time.(2)As devices become smaller, compliance with physical label requirements can become more difficult
			 and
			 costly.(3)Many manufacturers and consumers of licensed devices in the United States would prefer to have the
			 option to provide or receive
			 important Commission labeling information digitally on the screen of the
			 device, at the
			 discretion of the user.(4)An electronic labeling option would give flexibility to manufacturers
			 in meeting labeling requirements.3.Authorization for Federal Communications Commission to allow electronic labelingTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the
			 end the following:720.Optional electronic labeling of communications equipment(a)DefinitionsIn this section—(1)the term electronic labeling means displaying required labeling and regulatory information electronically; and(2)the term radiofrequency device with display means any equipment or device that—(A)is required under regulations of the Commission  to be authorized by the Commission before the
			 equipment or
			 device may be marketed or sold within the United States; and(B)has the capability to digitally display required labeling and regulatory information.(b)Requirement To promulgate regulations for electronic labelingNot later than 9 months after the date of enactment of the Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014, the Commission shall promulgate regulations or take other appropriate action, as necessary, to
			 allow manufacturers of radiofrequency devices with display the option to
			 use electronic
			 labeling for the equipment in place of affixing physical
			 labels to the equipment..4.Savings clauseThe amendment made by section 3 shall not be construed to affect the authority of the Federal
			 Communications Commission under section 302 of the Communications Act of
			 1934 (47 U.S.C. 302a) to provide for electronic labeling of devices.Speaker of the House of RepresentativesVice President of the United States and President of the Senate